DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's species election with traverse of an in vitro culture medium in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that a biofilm may exist either in vitro, ex vivo, or in vivo.  This is not found persuasive because that the generic claim embodiments several distinct species is precisely the reason for the species election requirement. The examiner wishes to point out for the record that an election of species requirement is for search purposes only and does not necessarily narrow the scope of patentable claims, since nonelected species may be rejoined at the time of allowance. See 37 C.F.R. §1.146 and M.P.E.P. § 809.02(c) for a discussion of species election practice. In short, electing one species does not preclude consideration of the nonelected species later in the prosecution, i.e. at the time of allowance. The fact that all of the original claims were generic was the precise reason for the requirement for species election; in the interest of expedient processing of applications, the examiner concentrates on the patentability of the entire invention as it pertains to one species. Once the invention per se is claimed in an allowable manner, all disclosed species may be rejoined to the claims, subject to evaluation for their patentability.
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking 10/26/2021.
Claims 1-15 and 17-20 are under consideration on the merits.

Information Disclosure Statement
There is no statement as to materiality or the cumulative nature of any of the references in the 122 pages of IDS documents.  Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). Applicants submissions have been made without any statement as to the relevance, cumulative nature, or materiality of the references or any indication of the relevance or materiality of any the art cited therein.  These references and any co-pending applications have been considered to the extent possible given the issues set forth above and the examiner's limited amount of time for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 13 and 15, the term "purified” and “stabilized”, respectively, are relative terms which renders these claims indefinite.  The term "purified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
	In so much that claims 17-19 depend from claim 15 and do not resolve the point of confusion, these claims must be rejected with claim 15 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of pyruvate dehydrogenase having decarboxylase activity for claim 11.
in vitro method of inducing dispersion of sessile Pseudomonas aeruginosa when cultured in microwell plates, the method comprising depleting pyruvate in an aqueous medium by adding an effective amount of pyruvate dehydrogenase (1 mU), wherein treatment with pyruvate dehydrogenase impairs microcolony formation during the early stages of biofilm development (p826, subheading “Depletion of pyruvate impairs microcolony formation” and Fig. 5; also p831, subheading “Biofilm formation”), anticipating the embodiment of pyruvate dehydrogenase for claims 1, 2, 13, and 15, and the embodiment of microwell plates for the bioreactor of claim 12.
Regarding claim 3, Petrova is silent regarding any decarboxylation reaction. Regarding claim 8, Petrova is silent regarding what product pyruvate is chemically transformed into. Regarding claim 10, Petrova is silent if the pyruvate dehydrogenase reaction forms any imine (i.e. a carbon-to-nitrogen double bond, or C=N). Regarding claim 11, Petrova is silent wherein the depleting comprises operation of any pyruvate decarboxylase activity. Patel teaches that pyruvate dehydrogenase (E1) within the pyruvate dehydrogenase complex is a thiamin diphosphate-dependent enzyme that catalyzes two consecutive steps/reactions, i) the decarboxylation of pyruvate to CO2, followed by ii) reductive acylation, and wherein E2 subunit of the pyruvate dehydrogenase complex regenerates thiamin diphosphate and wherein thiamin diphosphate comprises an imine bond (Fig. 1, upper left schematic and bottom; and, the 1st paragraph of subheading “PDC Components and Organization of Complexes”). Therefore, Petrova as evidenced by Patel inherently anticipates claims 3, 8, 10, and 11.
P. aeruginosa reduces pyruvate in vitro and induces a dispersion response as measured by inhibition of microcolony formation. Therefore and absent any showing to the contrary, any effect of the effective pyruvate dehydrogenase dosage on the sessile P. aeruginosa is inherent to the method step(s) of Petrova. See M.P.E.P. § 2112.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. This rejection addresses the embodiment of claim 4 directed towards phosphorylation of an enzyme capable of depleting pyruvate.
	Regarding claim 4, Petrova does not teach enzymatic phosphorylation.
Patel teaches that the activity of the mammalian pyruvate dehydrogenase (E1) is regulated by pyruvate dehydrogenase kinase thus inactivating the pyruvate dehydrogenase (E1) enzyme and wherein the phosphorylation is reversible by pyruvate dehydrogenase phosphatase (Abstract; p16620, subheading “Regulation of PDCh by Phosphorylation”), reading on claim 4.
It would have been obvious before the invention was filed to substitute the unspecified pyruvate dehydrogenase of Petrova with the mammalian pyruvate 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 5, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Davies et al. (Journal of Bacteriology (2009), 191, 1393-1403; provided in the IDS dated 3/05/2021) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. 
Regarding claim 5, Petrova does not teach further adding cis-2-decenoic acid.
P. aeruginosa produces cis-2-decenoic acid and which is capable of dispersing the bacteria from mature biofilms (Abstract; paragraph spanning p1398-1399 and Fig. 7), reading on claim 5.
It would have been obvious before the invention was filed to combine the cis-2-decenoic acid of Davies with the methods of dispersing sessile P. aeruginosa of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Davies are directed towards methods of dispersing sessile P. aeruginosa The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 6, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Barraud et al. (Journal of Bacteriology (2009), 191, 7333-7342; provided in the IDS dated 03/05/2021) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).

Regarding claim 6, Petrova does not teach further adding nitric oxide.
	Barraud teaches that nitric oxide enhances dispersal of P. aeruginosa biofilms (Abstract; Fig. 1, and p7336-7337, subheading “PDE activity in P. aeruginosa biofilms during NO-mediated dispersal”), reading on claim 6
It would have been obvious before the invention was filed to combine the nitric oxide of Barraud with the methods of dispersing sessile P. aeruginosa of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Barraud are directed towards methods of dispersing sessile P. aeruginosa. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Ruppert et al. (Tetrahedron Letters Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. 
Regarding claim 9, Petrova does not teach depleting pyruvate by any electrochemical reaction.
Ruppert teaches a method of electrochemically driving enzymatic reduction of pyruvate to D-lactate (Abstract; Scheme 1), reading on claim 9.
It would have been obvious before the invention was filed to combine the electrochemical pyruvate depletion reaction of Ruppert with the methods of dispersing sessile P. aeruginosa by enzymatic pyruvate depletion of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Ruppert are directed towards methods of depleting pyruvate. The skilled artisan would have been motivated to do so because combining separate steps taught as useful in a method into a singular method must be held as prima facie obvious, as each step is taught separately useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 6, 8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Tré-Hardy et al. (International Journal of Antimicrobial Agents (2008), 31, 329-336; Reference W) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. 
Regarding claims 14 and 17, Petrova does not teach further adding an antibiotic to the biofilm.
Tré-Hardy teaches that the combination of tobramycin and clarithromycin is synergistically effective against P. aeruginosa biofilms in vitro (Abstract; subheading 3.4 and Fig. 3), reading on claims 14 and 17.
It would have been obvious before the invention was filed to combine the tobramycin and clarithromycin of Tré-Hardy with the methods of dispersing sessile P. aeruginosa of Petrova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Petrova and Tré-Hardy are directed towards methods of dispersing sessile P. aeruginosa. The skilled artisan would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 7, 8, 10-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Ma et al. (Journal of Molecular Catalysis B: Enzymatic (2009), 56, 102-107; Reference X) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. This rejection addresses the embodiment of claim 7 comprising pyruvate temporarily bound to (absorbed to) pyruvate dehydrogenase encapsulated within an alginate-chitosan insoluble matrix such that pyruvate is chemical transformed.
Regarding claims 7, 18 and 20, Petrova does not teach encapsulated pyruvate dehydrogenase. 
Ma teaches a composition comprising lactate dehydrogenase encapsulated in alginate-chitosan nanoparticles (Abstract), reading in-part on claims 7, 18, and 20. Ma teaches that enzyme immobilization of the lactate dehydrogenase improves the operational and storage stability of the enzyme and specifically retains about 80% activity after 30 days of storage at 4°C (subheadings 2.3, 3.2, and 3.4), reading in-part on claim 20. Ma teaches that the immobilized lactate dehydrogenase retains a higher percentage of relative activity over a pH range of 6-8.5 and a temperature range of 25-50 °C as compared to free (non-immobilized lactate dehydrogenase) (Fig. 3 and 4), reading in-part on claim 20. Ma teaches that lactate dehydrogenase catalyzes the reaction of pyruvic acid to lactic acid (subheading 2.5), reading in-part on claims 7 and 18-20.

Regarding the functional properties of claim 20, generally, optimization within prior art conditions or through routine experimentation will not support patentability absent a showing of criticality. See M.P.E.P. § 2144.05 (II) and (III). In this case, stabilization of enzymes within alginate-chitosan insoluble matrix and the desirability to improve upon said enzymatic stabilization as a result effective variable is clearly set forth by Ma, who shows that lactate dehydrogenase, as a representative species of enzyme, shows immediate broader thermal and pH stability and improved thermal stability for about a month a 4 °C when added to alginate-chitosan insoluble matrix as compared to free enzyme conditions. Therefore, the burden is shifted to Applicant to show the criticality of the claimed ranges with respect to enzyme activity. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-3, 7, 8, 10-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrova et al. (Molecular Microbiology (2012), 86(4), 819-835; provided in the IDS dated 3/05/2021) in view of Jafary et al. (Braz. J. Chem. Eng. (2016), 33(2), 243-250; Reference U2) and as evidenced by Patel et al. (Journal of Biological Chemistry (2014), 289(24), 16615-16623; Reference U).
The teachings of Petrova as evidenced by Patel are relied upon as set forth above in rejecting claims 1-3, 8, 10-13, and 15. This rejection addresses the embodiment of claim 7 comprising pyruvate temporarily bound to (absorbed to) pyruvate dehydrogenase encapsulated within a chitosan nanoparticle insoluble matrix such that pyruvate is chemical transformed.
Regarding claims 7, 18 and 20, Petrova does not teach encapsulated pyruvate dehydrogenase. Regarding claim 19, Petrova does not teach chitosan nanoparticles.
Jafary teaches methods of immobilizing alkaline phosphatase into chitosan nanoparticles (Abstract), reading on claims 7 and 18-20. Jafary teaches that the immobilized enzyme has an increased thermal stability at 50 °C and 60 °C (Fig. 6), range of optimum pH and temperature (Fig. 4 and 5), and improved retention of activity when stored at 4°C and 30 °C (Fig. 7) as compared to free enzyme, reading on claims 7 and 18-20.
Regarding claims 7 and 18-20, it would have been obvious before the invention was filed to encapsulate the pyruvate dehydrogenase of Petrova with the chitosan nanoparticles of Jafary.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Jafary teaches detailed methods of encapsulating a representative species of enzyme, alkaline phosphatase, 
Regarding the functional properties of claim 20, generally, optimization within prior art conditions or through routine experimentation will not support patentability absent a showing of criticality. See M.P.E.P. § 2144.05 (II) and (III). In this case, stabilization of enzymes within alginate-chitosan nanoparticles and the desirability to improve upon said enzymatic stabilization as a result effective variable is clearly set forth by Jafary, who shows that alkaline phosphatase, as a representative species of enzyme, shows broader thermal and pH stability and improved thermal stability for about a month a 4 °C and a 30 °C when added to chitosan nanoparticles as compared to free enzyme conditions. Therefore, the burden is shifted to Applicant to show the criticality of the claimed ranges with respect to enzyme activity. 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653